Exhibit 99.1 Southeast Asia’s Gold Production Company First Quarter Report 2011 OLYMPUS PACIFIC MINERALS INC. OLYMPUS PACIFIC MINERALS INC. INTERIM MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTH PERIOD ENDED MARCH 31, 2011 (UNAUDITED) SUITE 500 – 10 KING STREET EAST TORONTO, ONTARIO CANADA, M5C 1C3 OLYMPUS PACIFIC MINERALS INC. 2/51 Olympus Pacific Minerals Inc. Interim Management Discussion and Analysis (“MD&A”) For the three months ended March 31, 2011, dated as at June 10, 2011. The following Interim Management Discussion and Analysis, which has been prepared for the three months ended March 31, 2011, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) for the three month period ended March 31, 2011 should be read in conjunction with the unaudited interim consolidated financial statements and related notes that follow, prepared in accordance with International Financial Reporting Standards (“IFRS”). This discussion covers the three month period ended March 31, 2011 and the subsequent period to June 10, 2011. This MD&A should be read in conjunction with the annual MD&A and annual audited consolidated financial statements and the notes for the three years ended December 31, 2010 and the related MD&A included in the Company’s annual report.Any reference to the financial statement notes within this MD&A is incorporated by reference number. Other pertinent information on the Company is available on SEDAR at www.sedar.com and at www.edgar.com as well as on the Company’s web site at www.olympuspacific.com. Olympus is listed on the Toronto Stock Exchange under the symbol OYM, on the Australian Securities Exchange under the symbol OYM and on the over-the-counter bulletin board in the United States under the symbol OLYMF. For the purpose of preparing our MD&A, the Company considers the materiality of information. Information is considered material if: (i) such information results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares; (ii) there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision; or (iii) if it would significantly alter the total mix of information available to investors. We evaluate materiality with reference to all relevant circumstances.All dollar amounts are stated in United States dollars unless otherwise indicated. OLYMPUS PACIFIC MINERALS INC. 3/51 OLYMPUS PACIFIC MINERALS INC. Company Background Olympus Pacific Minerals Inc. is an international company involved in the exploration, development and mining of mineral properties in Southeast Asia, with a focus in Vietnam and Malaysia.The Company, a first mover in Vietnam, is building its base with the aim of being a leading gold producer and explorer in Southeast Asia and has commissioned the first two foreign owned gold mines and processing facilities to be operated in Vietnam since the 1940s.The management team is strongly committed to Olympus’s vision of making major discoveries in the region and increasing shareholder value.The Company focuses its activities on three multi-project properties, two located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property, and one located in Malaysia - the Bau Gold project. OLYMPUS PACIFIC MINERALS INC. 4/51 The material business operations of the Company are presently carried out in large part through wholly or jointly owned private subsidiary companies as set out in the chart below: Bong Mieu Gold Project (80%) - Vietnam Bong Mieu hosts our producing gold mines: Bong Mieu Central (VN220) which contains proven and probable reserves and has been in commercial production since the fourth quarter of 2006; Bong Mieu Underground (VN230), in commercial production since the second quarter of 2009; and Bong Mieu East (VN240); as well as a number of other surface showings. It is being actively explored for additional resources. Phuoc Son Gold Project (85%) - Vietnam Phuoc Son hosts our high-grade gold deposit (Dak Sa).The Dak Sa Underground mine (VN320) contains proven and probable reserves and was brought into commercial production on October 1, 2009.Plant up-grades at Bong Mieu, which until December 31, 2010 temporarily processed the Phuoc Son ore, were completed in the second quarter of 2009.The Phuoc Son property contains multiple gold mineralization zones that are being actively explored for additional resources. A new plant has been under construction for the past 14 months and is expected to be commissioned in June 2011. North Borneo Gold – Bau Gold Project (80.53%) – Malaysia The Bau Gold Project comprises consolidated mining and exploration tenements that collectively cover more than 828 km2 of the most highly prospective ground within the historic Bau Goldfield in Sarawak, East Malaysia.The property is attributed with significant gold resources and has been independently assessed as having substantially greater resource potential. OLYMPUS PACIFIC MINERALS INC. 5/51 On September 30, 2010 the Company entered into an agreement, as amended on May 20, 2011, to acquire a further 43.50% interest in North Borneo Gold Sdn Bhd by July 2013.The settlement is to be paid in several tranches as set out below and will bring the Company’s effective interest to 93.55%. The transaction is summarized as follows: North Borneo Gold Sdn Bhd Purchase Purchase
